Title: From Thomas Jefferson to Frederick II, 2 August 1806
From: Jefferson, Thomas
To: Frederick II


                        
                            Great and good friend
                            
                            Done at Washington &c. Aug. 2. 1806.
                        
                        I recieve on behalf of the US. of America your Majesty’s formal notification that you have taken the title of
                            King, since the treaty of peace concluded at Presburg between their Imperial majesties the emperor of the French, king of
                            Italy, & the Emperor of Germany and Austria. the interest which the US. take in the honor & well being of every
                            friendly sovereign, and us particularly in that of Y. M. renders this information a source of real satisfaction. and
                            the principles of our own government admitting the right in every country to organize itself under whatever form will best
                            promote it’s own happiness, authorize me on the part of the US. to recognize the title by which Y. M. is
                            henceforward to be distinguished. as no distance can intercept the desires we feel for the happiness of every other
                            people, so none can prevent occasions arising of being useful to one another. I assure Y. M. that we shall always
                            meet such with pleasure, whether they respect your personal gratification, or the advantages of your subjects.
                            congratulating you therefore on this new illustration of your house, already illustrious, I pray god to have you, great
                            & good friend, in his holy keeping.
                        
                    